Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  the missing of the term “degrees” or the symbol “º” in regard to “90” and “100” (lines 5 and 6).  Appropriate correction is required.
Claim Objections/Warning
Applicant is advised that should claims 1 and 10 be found allowable, claims 20 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	The only different between claims 1/10 and claims 20/21 is the preamble, and in that regard it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Accordingly, there is no structure distinguish between the two set of claims and they are duplicate. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 3,422,829 (“Adams”).
	As per claim 1, Adams discloses arch structure (any structures 13a-13c)(Figs. 1, 3 and 7; 2:21-3:27 and 3:70+)  comprising 
	a first and second post element (left and right members 26)(Figs. 2 and 7 in conjunction to Fig. 1; 2:44+) with a crossbar affixed there between (spacer members 28 with peak member 27)(Figs. 3 and 7; 2:55+), 
	the crossbar comprised of at least two crossbar elements connected by a crossbar connector positioned along a length of the crossbar between the at least two crossbar elements (the crossbar is formed by two elements 28 which are connected by peak member 27), 
	the crossbar connector comprising a first connecting portion and a second connecting portion that are angled relative to one another in which the first connecting portion of the crossbar connector is connected with a first end of a first crossbar element of the at least two crossbar elements and the second connecting portion of the crossbar connector is connected with a first end of a second crossbar element of the at least two crossbar elements (again note the connection of the crossbar via members 28 and peak member 27)(Figs. 3 and 7; 2:44+) 
	wherein the first and second connecting portions of the crossbar connector are arranged at an angle of relative to one another along a longitudinal axis of the crossbar connector (the connection peak is bent that include an angle on the order of 166º)(Figs. 3 and 7; 2:55-59), and 
	the at least two crossbar elements are angled relative to one another such that the first and second crossbar elements have longitudinal axes that are axially misaligned and portions that are not coplanar relative to one another when structure is assembled to avoid and/or minimize sag along an overall length of the crossbar such that the overall length of the crossbar is horizontal when structure is erected (as seen in Fig. 1; as the crossbar members 28 are assembled to a structure 13 (again any one of structure 13a-13c), i.e. in the erect configuration, the crossbar is in overall horizontal position).
	With respect to the device as a sports goal, as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Similarly, with respect to the intended use of place a sport goal in the erect position, it is also noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
	Adams is not specific regarding the angle arranged at an angle of greater than 170º and less than 180º (again within Adams such angle is on the order of 166º).
	Although Adams is not specific regarding such range-dimension, it is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Adams’ with such range-dimension as claimed for the reason that a skilled artisan would have been motivated in forming the optimum connection means that will insure firm and safe connection of the crossbar to the post elements thus insures a suitable frame/support structure that is sturdy enough yet allow and easy dissemble therefrom for maintenance and alike.  
	As per claim 2, with respect to wherein the crossbar connector further comprises a central portion which is integrally formed with the first and second connecting portions to form a conjoined shape, note Figs. 3 and 7 as well as 2:56+ regarding the structure of crossbar (spacer members 28 and peak member 27).

	As per claim 6, with respect to wherein the first and second connecting portions are hollow, note Figs. 3 and 7 as well as 2:55+, wherein members 28 are hollow to receive portions of peak member 27 within.
	As per claim 7, with respect to wherein the crossbar connector is operable to connect to the at least two crossbar elements via a friction fit, note Figs. 3 and 7 as well as 2:56+ regarding the structure of crossbar, spacer members 28 and peak member 27, (see in particular 2:64+ as the use of the holes and pin to attached the spacer members 28 with the peak member 27). 
	As per claim 8, with respect to wherein the crossbar connector comprises one or more securing means operable to secure the crossbar connector to the at least two crossbar elements, note Figs. 3 and 7 as well as 2:56+ regarding the structure of crossbar, spacer members 28 and peak member 27, (see in particular 2:64+ as the use of the holes and pin to attached the spacer members 28 with the peak member 27).
	As per claim 9, with respect to wherein the longitudinal axis of the first and second connecting portions are arranged at an angle greater than 172ºand less than 179º, as discussed above with respect to claim 1 Adams discloses an angle of about 166º (2:55-60).  The examiner maintain his position that such angle range would have been obvious for the same reasons discussed above with respect to claim 1.
	As per claim 20, since the claim’s limitations are very similar to claim 1, the examiner states that claim 20 is rejected over Adams for the same reasons discussed above with respect to claim 1.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 2 above, and further in view of Crawley US 4,836,542 (“Crawley”).
	As per claim 3, Adams does not disclose wherein the central portion comprises an upper region and a lower region, wherein the length of the upper region is wider than that of the lower region.
	However, in a similar filed of bars for frame/support structure, Crawley discloses wherein a central portion comprises an upper region and a lower region, wherein the length of the upper region is wider than that of the lower region (such as elbows 16/17) (Figs. 1-3 and 5; 5:31-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Adams’ connector central portion wherein the central portion comprises an upper region and a lower region, wherein the length of the upper region is wider than that of the lower region as taught by Crawley for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a frame structure utilizing connectors there-between that A) allow a firm connection thereof and B) allowing an easy take down for purposes of storage and transportation.
	One of ordinary skill in the art would have appreciated that such elbow/connector insure a strong and a firm connection of the tubes/frame, and such modification to Adams, will results in much desire advantage of a firm, stable, steady, and strong connection thereof, yet allowing an easy take down of the frame (suitable for transportation and/or storage).
	As per claim 4, Adams is not specific regarding wherein the central portion is of greater thickness than the first and second connecting portions.  
	However, Crawley discloses such structure, as elbows 16/17 (Figs. 1-3 and 5; 5:31-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Adams’ connector central portion wherein the central portion is of greater thickness than the first and second connecting portions as taught by Crawley for the reasons discussed above with respect to claim 3.
	 As per claim 5, Adams is not specific regarding wherein the central portion comprises an internal channel.  
	However, Crawley discloses wherein the central portion comprises an internal channel (such as elbows 16/17) (Figs. 1-3 and 5; 5:31-40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Adams’ device wherein the central portion comprises an internal channel as taught by Crawley for the reason discussed above with respect to claim 3.
Claims 10-12, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable Adams as applied to claim 1 above, and further in view of Warner US 2011/0297199 (“Warner”).
	As per claim 10, Adams discloses wherein the sport goal further comprises  a corner connector and at least one post element, wherein the corner connector comprises a first connecting portion operable to connect with a crossbar element or at least one post element and a second connecting portion operable to connect with the at least one post element or a crossbar element when the first connecting portion connects to the other of the crossbar element or at least one post element (upper extremities 26a of post elements 26 are including corner connectors to connect between the post 26 and crossbar/spacer member via holes 31-32 and pins 36)(Figs. 3 and 7; 2:55+).
	Adams is not specific wherein the longitudinal axes of the first and second connecting portions are arranged at an angle of 90 [degrees] and less than 100 [degrees]
	However, in the field of structure utilizing corner connectors, Warner discloses wherein the longitudinal axes of the first and second connecting portions are arranged at an angle of greater than 90 [degrees] and less than 100 [degrees] (Figs. 5 and 6 and pars. [0050]-[0055] regarding connector 500 at an angle 90-92 degrees, as a corner connector for beam assembly/support 615; and/or connector 700, at 90-96 degrees, for assembly 615-815 (Figs. 7 and 8; pars. [0054]-[0057]; note also pars. [0058]-[0067]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Adams’ corner connector wherein the longitudinal axes of the first and second connecting portions are arranged at an angle of 90 [degrees] and less than 100 [degrees] as taught by Warner for the reason that a skilled artisan would have been motivated by Warner’s suggestion to form such cornet connector/s that add additional tension to the structure, thus forming a more stable and firm structure, which the more “fragile/ delicate” corners (which is the more highly portion to brake/fail) are more secure to the posts and the overall frame.  
	As per claim 11, Warner discloses wherein the corner connector (500/700) further comprises a central portion which is integrally formed with the first and second connecting portions to form a conjoined shape (Figs.5-8).
	As per claim 12, Warner discloses wherein the central portion (of each corner connector 500/700) comprises a first corner portion and a second corner portion, wherein the first and second corner portions are integrally formed to form a conjoined shape (Figs.5-8).
	Note: since the claim is so broad and merely define “portion/s” the examiner, in the broadest and most reasonable manner construed any piece/s, section/s. part/s, element/s, and etc. of Augustus’ corner connector/s as reading on the limitation “portion”. 
	As per claim 14, Warner discloses wherein the central portion is of greater thickness than the first and second connecting portions (note in particular Figs. 5 and 7)
	As per claim 15, Warner discloses wherein the central portion comprises an internal channel (Figs. 5 and 6 and pars. [0050]-[0055] regarding connector 500 at an angle 90-92 degrees, as a corner connector for beam assembly/support 615; and/or connector 700, at 90-96 degrees, for assembly 615-815 (Figs. 7 and 8; pars. [0054]-[0057]; note also pars. [0058]-[0067]).
	As per claim 16, Warner discloses wherein the first and second connecting portions are hollow (Figs. 5 and 6 and pars. [0050]-[0055] regarding connector 500 at an angle 90-92 degrees, as a corner connector for beam assembly/support 615; and/or connector 700, at 90-96 degrees, for assembly 615-815 (Figs. 7 and 8; pars. [0054]-[0057]; note also pars. [0058]-[0067]; see also par. [0008]).
	As per claim 17, Warner discloses wherein the corner connector is operable to connect with a crossbar element and the at least one post element via a friction fit (Figs.5-8; regarding the crossbar of support 615 and/or support 615-815).
	As per claim 18, with respect to wherein the corner connector comprises one or more securing means operable to connect the corner connector to a crossbar element and the at least one post element, the friction fit, as well as the end, are construed as such one or more securing means as shown in Fig. 6 (regarding corner 500 and assembly/beam/support 615) and Fig. 8 (regarding coroner 700 and assembly/beam 615-815).  In addition, note pars. [0059] and [0060] regarding securing means thereof.
	Note: since applicant didn’t specify the structure of the securing means, the examiner, in the broadest and most reasonable manner, construed the above means/structure as the claimed “one or more securing means”.
	In that regard it is important to recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As per claim 19, with respect to wherein the first and second connecting portions are arranged at an angle of greater than 90º and less than 96º, note Warner’s Fig. 6 and pars. [0050]-[0051] regarding connector 500 at an angle 90-92 degrees ; and connector 700 (at 90-96 degrees)(Fig. 7; pars. [0054]-[0056]).
	As per claim 21, since the claim’s limitations are very similar to claim 10, the examiner states that claim 21 is rejected over Adams and Warner for the same reasons discussed above with respect to claim 10.  With respect to the one post elements, note at least Adams’ Figs. 1, 3 and 7 regarding members 26’ and Warner’s Fig. 8 regarding post/s 815a.
It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. note list of references cited upon the 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711       

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711